Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation-in-Part Application of International Application No. PCT/JP2018/008554 filed March 6, 2018, claiming priority based on Japanese Patent Application No. 2017-041349, filed March 6, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021, 04/08/2022, & 06/13/2022 has been considered by the examiner.

Claim Status
Claims 1-10 are canceled. Claims 11-13 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hotamisligil (US2006/0073213A1) in view of Zhou, Investigative Ophthalmology & Visual Science April 2014, Vol.55, and Coscas, Phathologic Myopia, Chapter 13.1, 2006 and Jonas, Eye (Lond). 2014 Feb; 28(2): 113–117.
Hotamisligil teaches a method of reducing ER stress or treating or preventing a disease associated with ER stress, the method comprising steps of: administering to an animal an agent selected from the group consisting of PBA (phenyl butyrate), TUDCA, and derivatives thereof. (See claim 65 and paragraph [0054].) Moreover, Hotamisligil teaches obesity, hyperglycemia, type 2 diabetes, and insulin resistance have all been shown to be associated with ER stress. (See paragraph [0080].)
	Hotamisligil teaches does not teach myopia where the myopia is axial myopia or pathologic myopia. 
	Zhou teaches the use of TMAO as an ER stress inhibitor for reducing 
	Coscas teaches degenerative or pathologic myopia (PM) is a progressive retinal degeneration seen in high myopia (< –6.00 diopters, axial length >26.5 mm) and pathologic myopia (< –8.00 diopters, axial length >32.5 mm) and is one of the leading causes of blindness in the world. (See whole Abstract.)
	Jonas teaches previous population-based and hospital-based studies have revealed that axial myopia, in particular high axial myopia, is a risk factor for the development of rhegmatogenous retinal detachment, glaucomatous optic neuropathy, and myopic retinopathy, to name only a few. (See page 113, right column, last paragraph.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Zhou to include high axial myopia and high axial myopia to give Applicant’s claimed method. The motivation to do so is taught by Coscas and Jonas. One would reasonably expect the method of Hotamisligil to effectively treat high axial myopia and high axial myopia with success. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628